Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 1 of 6
Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 2 of 6
Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 3 of 6
Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 4 of 6
Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 5 of 6
Case 16-36703   Doc 78   Filed 10/06/20 Entered 10/06/20 11:25:25   Desc Main
                           Document     Page 6 of 6
